[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
JUDGMENT
The Court, having entered a judgment of default for failure to appear against the defendant NEW ENGLAND HORTICULTURAL SERVICES, INC. on September 23, 1992 and having conducted a hearing in damages on March 5, 1993 hereby orders that judgment enter for the plaintiff and that:
1. The defendant NEW ENGLAND HORTICULTURAL SERVICES, INC. is hereby enjoined from using and occupying the land and building located at 230 Rowe Avenue, Milford, Connecticut (the "premises") without zoning approval pursuant to Connecticut General Statutes 8-12 and City of Milford Zoning Regulations 8.9
2. The defendant is enjoined from permitting the parking or storage of vehicles on said premises without obtaining zoning approval pursuant to Connecticut General Statutes 8-12 and the City of Milford Zoning Regulations 3.14.1.9.
3. The defendant NEW ENGLAND HORTICULTURAL SERVICES. INC. is ordered to vacate the premises and remove any vehicles which may now be located on the premises, or to obtain permits for the continued parking and storage of vehicles and the use and occupancy of the premises within 90 days from the service of this injunction.
4. The defendant is ordered to pay to the City of Milford a civil penalty of $ ____ pursuant to General Statutes 8-12.
SO ORDERED CT Page 3079-B
By Curran, J. Judge of the Superior Court